EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 14, 2010,
is entered into by and among Nevada Gold Holdings, Inc., a Delaware corporation
(the “Company”), and the Buyer(s) set forth on the signature pages affixed
hereto (individually, a “Buyer” or collectively “Buyers”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase Fifty Thousand Dollars ($50,000) (the “Purchase
Price”) principal amount of Secured Convertible Promissory Notes (the “Notes”),
which, at the option of the Holder and simultaneously upon the closing of any
Financing (as defined in the Notes), shall be convertible into shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) at the conversion
price set forth in the Notes; and the total Purchase Price shall be allocated
among the Buyer(s) in the respective amounts set forth on the Buyer Counterpart
Signature Page(s), affixed hereto (the “Subscription Amount”);
 
WHEREAS, all of the total principal amount of the Notes, subject to the
deduction of any and all fees and expenses, shall be utilized by the Company
working capital and other general corporate purposes;
 
WHEREAS, the Company has a single subsidiary, Nevada Gold Enterprises, Inc., a
Nevada corporation (“NGE”) (the “Merger”);
 
WHEREAS, the Company intends to effect a 1-for-15 reverse stock split (the
“Stock Split”) of its Common Stock;
 
WHEREAS, the unpaid principal amount of the Notes shall be repaid in full (or
converted) simultaneously with the closing of the Financing (, the Financing and
the Stock Split and the transactions contemplated thereby are sometimes
hereinafter referred to as the “Transactions”);
 
WHEREAS, the aggregate proceeds of the sale of the Notes shall be held in escrow
pending Closing (as defined below) pursuant to the terms of an escrow agreement
substantially in the form of the Escrow Agreement among the Company, the
Buyer(s) and the Escrow Agent (as defined below) (the “Escrow Agreement”);
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           PURCHASE AND SALE OF NOTES.
 
(a)           Purchase of Notes.  Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at Closing (as defined herein below) and the Company agrees
to sell and issue to each Buyer, severally and not jointly, at Closing, Notes in
amounts set forth on the signature pages affixed hereto.  Upon execution of this
Agreement on the Buyer Counterpart Signature Page, attached hereto as Annex A,
and completion of the Accredited Investor Certification and, if applicable, the
Wire Transfer Authorization (each attached hereto) by a Buyer, the Buyer shall
wire transfer the Subscription Amount set forth on the signature pages affixed
hereto in same-day funds set forth immediately below, which Subscription Amount
shall be held in escrow pursuant to the terms of the Escrow Agreement and
disbursed in accordance therewith.
 
Wire Instructions
 
Bank:
Citibank, N.A.
330 Madison Avenue, New York, New York
   
ABA Routing #:
021000089
   
Swift Code:
CITIUS33
   
Beneficiary:
Gottbetter & Partners, LLP, Attorney Trust
   
Account #:
9951660945
   
Reference:
“Nevada Gold Holdings, Inc. – [insert Subscriber’s name]”
   

Gottbetter & Partners Accounting Contact:
Vincent DiPaola; telephone: (212) 400-6900; e-mail: vdp@gottbetter.com.
 
(b)           Closing Date.  The initial closing of the purchase and sale of the
Notes (the “Closing”) shall take place at 10:00 a.m. Eastern Standard Time on or
before the fifth (5th) business day following the receipt into escrow of
acceptable subscriptions for the Purchase Price, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 7
and 8 below (or such later date as is mutually agreed to by the Company and the
Buyer(s)).  There may be multiple Closings until such time as subscriptions for
the Maximum are accepted (the date of any such Closing is hereinafter referred
to as a “Closing Date”).  The Closing shall occur on the Closing Date at the
offices of Gottbetter & Partners, LLP, 488 Madison Avenue, New York, New York
10022 (or such other place as is mutually agreed to by the Company and the
Buyer(s)).
 
(c)           Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Buyer and pending the Closing, the Purchase Price shall be deposited in a
non-interest bearing escrow account with Citibank, N.A. on behalf of Gottbetter
& Partners, LLP, as escrow agent (the “Escrow Agent”), pursuant to the terms of
the Escrow Agreement.  Subject to the satisfaction of the terms and conditions
of this Agreement, on the Closing Date, (i) the Escrow Agent shall deliver to
the Company in accordance with the terms of the Escrow Agreement the Purchase
Price for the Notes to be issued and sold to the Buyer(s) on such Closing Date,
and (ii) the Company shall deliver to the Buyer(s), the Note, duly executed on
behalf of the Company.
 
 
2

--------------------------------------------------------------------------------

 


 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a)           Investment Purpose.  Each Buyer is acquiring the Notes (and upon
conversion of the Notes, if applicable, the Conversion Securities (as defined in
the Notes)), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Conversion Securities at any time in
accordance with or pursuant to an effective registration statement covering such
Conversion Securities, or an available exemption under the Securities Act.  The
Buyer agrees not to sell, hypothecate or otherwise transfer the Buyer’s
securities unless such securities are registered under the federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.
 
(b)           Residence of Buyer.  Each Buyer resides in the jurisdiction set
forth on the signature pages affixed hereto.
 
(c)           Non-US Person.  If a Buyer is not a person in the United States or
a U.S. Person (as defined in Rule 902(k) of Regulation S) or is not purchasing
the Notes on behalf of a person in the United States or a U.S. Person:
 
(i)           neither the Buyer nor any disclosed principal is a U.S. Person nor
are they subscribing for the Notes for the account of a U.S. Person or for
resale in the United States and the Buyer confirms that the Notes have not been
offered to the Buyer in the United States and that this Agreement has not been
signed in the United States;
 
(ii)          the Buyer acknowledges that the Notes have not been registered
under the Securities Act and may not be offered or sold in the United States or
to a U.S. Person unless the securities are registered under the U.S. Securities
Act and all applicable state securities laws or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;
 
(iii)         the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, understands that the Company is the seller of the Notes and
underlying securities and that, for purposes of Regulation S, a “distributor” is
any underwriter, dealer or other person who participates pursuant to a
contractual arrangement in the distribution of securities sold in reliance on
Regulation S and that an “affiliate” is any partner, officer, director or any
person directly or indirectly controlling, controlled by or under common control
with any person in question. Except as otherwise permitted by Regulation S, the
Buyer and if applicable, the disclosed principal for whom the Buyer is acting,
agrees that it will not, during a one year distribution compliance period, act
as a distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Notes or underlying securities other than to
a non-U.S. Person;
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)         the Buyer and if applicable, the disclosed principal for whom the
Buyer is acting, acknowledges and understands that in the event the Notes are
offered, sold or otherwise transferred by the Buyer or if applicable, the
disclosed principal for whom the Buyer is acting, to a non-U.S Person prior to
the expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and
 
(v)          neither the Buyer nor any disclosed principal will offer, sell or
otherwise dispose of the Notes or the underlying securities in the United States
or to a U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or (B) the SEC has
declared effective a registration statement in respect of such securities.
 
(d)           Accredited Investor Status.  The Buyer meets the requirements of
at least one of the suitability standards for an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D, and as set forth on the
Accredited Investor Certification attached hereto.
 
(e)           Accredited Investor Qualifications.  The Buyer (i) if a natural
person, represents that the Buyer has reached the age of 21 and has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, or limited liability company or partnership,
or association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Notes, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound;
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           Solicitation.  The Buyer is unaware of, is in no way relying on,
and did not become aware of the offering of the Notes through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio, in connection with the offering and sale of the Notes and is not
subscribing for the Notes and did not become aware of the offering of the Notes
through or as a result of any seminar or meeting to which the Buyer was invited
by, or any solicitation of a subscription by, a person not previously known to
the Buyer in connection with investments in securities generally;
 
(g)           Brokerage Fees.  The Buyer has taken no action that would give
rise to any claim by any person for brokerage commissions, finders’ fees or the
like relating to this Agreement or the transaction contemplated hereby;
 
(h)           Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), as the case may be, has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable it to utilize the information made available to it in connection with
the Notes to evaluate the merits and risks of an investment in the Notes and the
Company and to make an informed investment decision with respect thereto.
 
(i)            Buyer Liquidity.  Each Buyer has adequate means of providing for
such Buyer’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Notes for an indefinite period of
time.
 
(j)            High Risk Investment; Review of Risk Factors.  The Buyer is aware
that an investment in the Notes (and upon conversion of the Notes, the
Conversion Securities), involves a number of very significant risks, and in
particular, acknowledges that the Company’s ability to repay the Notes is based
on the consummation of the Transactions.
 
(k)           Reliance on Exemptions.  Each Buyer understands that the Notes are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
 
5

--------------------------------------------------------------------------------

 

(l)            Information.  Each Buyer and its Advisors have been furnished
with all written materials relating to the business, finances and operations of
the Company and information it deemed material to making an informed investment
decision regarding its purchase of the Notes, which have been requested by such
Buyer (the “Buyer Materials”).  Each Buyer and its Advisors have been afforded
the opportunity to review the Buyer Materials, as well as the Company’s SEC
Filings, as such term is defined below (hard copies of which were made available
to the Buyer upon request to the Company or were otherwise accessible to the
Buyer via the SEC’s EDGAR system), and the information contained therein.  Each
Buyer and its Advisors have been afforded the opportunity to ask questions of
the Company and its management.  Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its Advisors shall modify,
amend or affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Notes.
 
(m)          No Other Representations or Information.  In evaluating the
suitability of an investment in the Notes, the Buyer has not relied upon any
representation or information (oral or written) other than as stated in the
Buyer Materials or in this Agreement.  No oral or written representations have
been made, or oral or written information furnished, to the Buyer or its
Advisors, if any, in connection with the offering of the Notes which are in any
way inconsistent with the information contained in the Buyer Materials;
 
(n)           No Governmental Review.  Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Notes (or the
Conversion Securities), or the fairness or suitability of the investment in the
Notes (or the Conversion Securities), nor have such authorities passed upon or
endorsed the merits of the offering of the Notes (or the Conversion Securities).
 
(o)           Transfer or Resale.  Each Buyer understands that: (i) the Notes
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise set forth in
this Agreement, neither the Company nor any other person is under any obligation
to register such securities under the Securities Act or any state securities
laws or to comply with the terms and conditions of any exemption
thereunder.  The Company reserves the right to place stop transfer instructions
against the shares and certificates for the Conversion Securities to the extent
specifically set forth under this Agreement.  There can be no assurance that
there will be any market or resale for the Notes (or the Conversion Securities),
nor can there be any assurance that the Notes (or the Conversion Securities)
will be freely transferable at any time in the foreseeable future.
 
(p)           Legends.  Each Buyer understands that the certificates or other
instruments representing the Notes (and the Conversion Securities) shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):
 
 
6

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Notes (and the Conversion Securities) upon which it is stamped, if, unless
otherwise required by state securities laws, (i) the Buyer or its broker make
the necessary representations and warranties to the transfer agent for the
Common Stock that it has complied with the prospectus delivery requirements in
connection with a sale transaction, provided the Note (and the Conversion
Securities) are registered under the Securities Act or (ii) in connection with a
sale transaction, after such holder provides the Company with an opinion of
counsel satisfactory to the Company, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale, assignment or transfer of the Notes (or the
Conversion Securities) may be made without registration under the Securities
Act.
 
(q)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(r)           Receipt of Documents.  Each Buyer and its counsel have received
and read in their entirety:  (i) this Agreement and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.
 
 
7

--------------------------------------------------------------------------------

 
 
(s)           Trading Activities.  The Buyer’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the principal market on which the Company’s Common Stock is listed or
traded.  Neither the Buyer nor its affiliates has an open short position in the
Common Stock of the Company and, except as set forth below, the Buyer shall not,
and shall not cause any of its affiliates under common control with the Buyer,
to engage in any short sale as defined in any applicable SEC or Financial
Industry Regulatory Authority (FINRA) rules on any hedging transactions with
respect to the Common Stock until the earlier to occur of (i) the third
anniversary of the Closing Date and (ii) the Buyer(s) no longer own a principal
balance of the Notes.  Without limiting the foregoing, the Buyer agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by the Buyer.
 
(t)           Regulation FD.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Notes. The Buyer agrees that
it will treat such information in a confidential manner, will not use such
information for any purpose other than evaluating an investment in the Notes,
will not, directly or indirectly, trade or permit the Buyer’s agents,
representatives or affiliates to trade in any securities of the Company while in
possession of such information and will not, directly or indirectly, disclose or
permit the Buyer’s agents, representatives or affiliates to disclose any of such
information without the Company’s prior written consent. The Buyer shall make
its agents, affiliates and representatives aware of the confidential nature of
the information contained herein and the terms of this section including the
Buyer’s agreement to not disclose such information, to not trade in the
Company’s securities while in the possession of such information and to be
responsible for any disclosure or other improper use of such information by such
agents, affiliates or representatives. Likewise, without the Company’s prior
written consent, the Buyer will not, directly or indirectly, make any
statements, public announcements or other release or provision of information in
any form to any trade publication, to the press or to any other person or entity
whose primary business is or includes the publication or dissemination of
information related to the transactions contemplated by this Agreement.
 
(u)           No Legal Advice from the Company.  Each Buyer acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with its own legal counsel and investment and tax
advisors.  Each Buyer is relying solely on such Advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(v)           No Group Participation.  Each Buyer and its affiliates are not a
member of any group, nor is any Buyer acting in concert with any other person,
including any other Buyer, with respect to its acquisition of the Notes (or the
Conversion Securities).
 
 
8

--------------------------------------------------------------------------------

 
 
(w)          Reliance.  Any information which the Buyer has heretofore furnished
or is furnishing herewith to the Company is complete and accurate and may be
relied upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of securities as described in the Transmittal Letter.  The Buyer
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the Notes. Within five (5) days
after receipt of a request from the Company, the Buyer will provide such
information and deliver such documents as may reasonably be necessary to comply
with any and all laws and ordinances to which the Company is subject.
 
(x)           (For ERISA plans only).  The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;
 
(y)           (The Buyer should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations.) The Buyer represents that the amounts invested by it in the
Company in the Notes were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(z)           To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations.  The Buyer understands and acknowledges that, by law, the
Company may be obligated to “freeze the account” of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations.  The Buyer further acknowledges that the Company may,
by written notice to the Buyer, suspend the redemption rights, if any, of the
Buyer if the Company reasonably deems it necessary to do so to comply with
anti-money laundering regulations applicable to the Company or any of the
Company’s other service providers.  These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs;
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 
9

--------------------------------------------------------------------------------

 
 
(aa)         To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
 
(bb)         If the Buyer is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Buyer receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Buyer represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power to own its properties and to carry
on its business as now being conducted.  The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.  The
Company has no subsidiaries.
 

--------------------------------------------------------------------------------

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
10

--------------------------------------------------------------------------------

 
 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and the Escrow Agreement and all other
documents necessary or desirable to effect the transactions contemplated hereby
(collectively the “Transaction Documents”) and to issue the Notes (and
Conversion Securities) in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes (and the Conversion
Securities) and the reservation for issuance of the Conversion Securities, have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents will be duly executed and
delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c)           Capitalization.  The authorized capital stock of the Company,
before giving effect to the Stock Split, consists of 300,000,000 shares of
Common Stock and 10,000,000 shares of Preferred Stock.  As of the date hereof,
the Company has [76,430,476] shares of Common Stock issued and outstanding and
no shares of preferred stock outstanding.  All of such outstanding shares have
been duly authorized, validly issued and are fully paid and nonassessable.  No
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company.  As of
the date of this Agreement, (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, (ii)
there are no outstanding debt securities and (iii) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act (except in connection with the
Transactions), and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Notes as
described in this Agreement.  The Notes (and the Conversion Securities) when
issued, will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under federal or state securities laws as
a result of the issuance of the Notes).  No co-sale right, right of first
refusal or other similar right exists with respect to the Notes (or the
Conversion Securities) or the issuance and sale thereof.  The issue and sale of
the Notes (and the Conversion Securities) will not result in a right of any
holder of Company securities to adjust the exercise, exchange or reset price
under such securities.  The Company has made available to the Buyer true and
correct copies of the Company’s Amended and Restated Articles of Incorporation,
and as in effect on the date hereof (the “Articles of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities exercisable for Common Stock and the material rights of
the holders thereof in respect thereto other than stock options issued to
employees and consultants.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities.  The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.  Upon conversion or exercise in accordance with the
Transaction Documents, the Conversion Securities will be duly issued, fully paid
and nonassessable.
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) violate or
conflict with, or result in a breach of any provision of,  or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“OTCBB”) on which the Common Stock is quoted) applicable to the Company or by
which any property or asset of the Company is bound or affected except for those
which could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a “Material Adverse Effect”).  The Company is
not in violation of any term of or in default under its Articles of
Incorporation or By-laws.  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company.  The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
 
12

--------------------------------------------------------------------------------

 

(f)           SEC Filings; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(as hereinafter defined) (all of the foregoing and all other documents filed
with the SEC prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC
Filings”).  The SEC Filings are available to the Buyers via the SEC’s EDGAR
system.  As of their respective dates, the SEC Filings complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder, and none of the SEC Filings, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the Company’s SEC Filings with the SEC
(the “Financial Statements”) for the years ended December 31, 2007 and December
31, 2006 and any subsequent interim period complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
(g)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company or the Common Stock, wherein an unfavorable decision, ruling or finding
would (i) adversely affect the validity or enforceability of, or the authority
or ability of the Company to perform its obligations under, this Agreement or
any of the documents contemplated herein, or (ii) have a Material Adverse
Effect.
 
(h)           Acknowledgment Regarding Buyer’s Purchase of the Notes.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Notes
(and the Conversion Securities).  The Company further represents to the Buyers
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.
 
(i)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Notes or the
Conversion Securities.
 
 
13

--------------------------------------------------------------------------------

 
 
(j)            No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Notes or the Conversion Securities under the Securities Act or cause this
offering of the Notes or the Conversion Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act.
 
(k)           Employee Relations.  The Company is not involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute
threatened.  None of the Company’s employees is a member of a union, and the
Company believes that its relations with its one employee is good.
 
(l)           Intellectual Property Rights.  The Company has no proprietary
intellectual property.  The Company has not received any notice of infringement
of, or conflict with, the asserted rights of others with respect to any
intellectual property that it utilizes.
 
(m)          Environmental Laws.
 
(i)           The Company has complied with all applicable Environmental Laws
(as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.  There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect.  For purposes of this Agreement, “Environmental Law”
means any federal, state or local law, statute, rule or regulation or the common
law relating to the environment or occupational health and safety, including
without limitation any statute, regulation, administrative decision or order
pertaining to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)          To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.
 
(iii)         The Company (i) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (ii) is in compliance with all terms and conditions of any such
permit, license or approval.
 
(n)           Title.  The Company does not own or lease any real or personal
property.  NGE has the right to explore for gold on the “Tempo Mineral Prospect”
under the Tempo Mineral Lease dated May 18, 2007, by and between Gold Standard
Royalty (Nevada) Inc., successor in interest to Bertha C. Johnson, Trustee of
the Lyle F. Campbell Trust, as Lessor, and NGE, as successor to KM Exploration
LTD., as successor to Gold Run, Inc., as amended (the “Lease”), as described in
the SEC Filings; the Lease is in full force and effect; and NGE’s interest
therein is free and clear of all royalties, liens, charges and encumbrances of
any kind, except as described in the SEC Filings.
 
(o)           Internal Accounting Controls.  The Company is in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company.  Except as described in the SEC Filings, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(p)           No Material Adverse Breaches, etc.  Except as set forth in the SEC
Filings, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.  Except as set forth in the SEC Filings, the Company is
not in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
 
(q)           Tax Status.  The Company has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
 
15

--------------------------------------------------------------------------------

 

(r)            Certain Transactions.  Except as set forth in the SEC Filings,
and except for arm’s length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(s)           Rights of First Refusal.  The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.
 
(t)           Reliance.  The Company acknowledges that the Buyers are relying on
the representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes.  The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.
 
(u)           Brokers’ Fees.  The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
 
4.           COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)           Form D.  The Company agrees to file a Form D with respect to the
offer and sale of the Notes as required under Regulation D.  The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes (and the Conversion Securities), or
obtain an exemption for the Notes (and the Conversion Securities) for sale to
the Buyers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.
 
(c)           Reporting Status.  Until the earlier of (i) the date as of which
the Buyer(s) may sell all of the Conversion Securities without restriction
pursuant to Rule 144 promulgated under the Securities Act (or successor
thereto), or (ii) the date on which (A) the Buyer(s) shall have sold all the
Conversion Securities and (B) none of the Notes are outstanding, the Company
shall file in a timely manner all reports required to be filed with the SEC
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the regulations of the SEC thereunder, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Use of Proceeds.  The Company shall use 100% of the net proceeds
from the sale of the Notes (deducting legal fees and expenses payable to
Gottbetter & Partners, LLP, and fees payable to the Escrow Agent) for working
capital and other general corporate purposes.
 
(e)           [Reserved]
 
(f)           Listings or Quotation.  The Company shall use its best efforts to
maintain the listing or quotation of its Common Stock upon the OTC Bulletin
Board.
 
(g)           Corporate Existence.  So long as any of the Notes remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets, enter into a change of control
transaction, or any similar transaction or related transactions (each such
transaction, an “Organizational Change”), other than the the Stock Split and the
Financing, unless, prior to the consummation of an Organizational Change, the
Company obtains the written consent of each Buyer.  In any such case, the
Company will make appropriate provision with respect to such holders’ rights and
interests to insure that the provisions of this Section 4(g) will thereafter be
applicable to the Notes.
 
(h)           Resales Absent Effective Registration Statement.  Each of the
Buyers understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver the Conversion
Securities to the Buyers with legends restricting their transferability under
the Securities Act, and (ii) it is aware that resales of such Conversion
Securities may not be made unless, at the time of resale, there is an effective
registration statement under the Securities Act covering such Buyer’s resale(s)
or an applicable exemption from registration.
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:
 
(a)           Each Buyer shall have executed this Agreement and completed and
executed the Accredited Investor Certification and delivered them to the
Company.
 
(b)           The Buyer(s) shall have delivered to the Escrow Agent the Purchase
Price for Notes in respective amounts as set forth on the signature pages
affixed hereto and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.
 
(c)           The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
 
17

--------------------------------------------------------------------------------

 
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)           The obligation of the Buyer(s) hereunder to purchase the Notes at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
 
(i)           The Company and NGE shall have entered into a security agreement
of even date herewith (the “Security Agreement”) with the Buyers pursuant to
which each of the Company and NGE shall have granted and conveyed to the Buyers
a security interest in all of its tangible and intangible assets, as security
for the full and timely repayment of the Notes in accordance with the terms of
the Notes.
 
(ii)           The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Company shall have obtained and delivered to the Buyers any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Notes, all of which shall be in
full force and effect.  The Buyers shall have received a certificate, executed
by the President of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the
Buyers, including, without limitation, an update as of the Closing Date
regarding the representation contained in Section 3(c) above.
 
(iii)         The Company shall have executed and delivered to the Buyers the
Notes in the respective amounts set forth on the signature pages affixed hereto
and the Disbursement of Funds Memorandum.
 
(iv)        [Reserved]
 
(v)         The Company shall have delivered to the Buyers a certificate,
executed on behalf of the Company by its Secretary, dated as of the Closing
Date, certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the
issuance of the Notes, certifying the current versions of the Articles of
Incorporation and By-laws of the Company and certifying as to the signatures and
authority of persons signing this Agreement on behalf of the Company.  The
foregoing certificate shall only be required to be delivered on the first
Closing Date, unless any information contained in the certificate has changed.
 
 
18

--------------------------------------------------------------------------------

 
 
(vi)         The Buyer(s) shall have received an opinion from the Company’s
counsel, dated as of the Closing Date, in form and substance reasonably
acceptable to the Buyers.
 
(vii)        The Buyers shall have completed all legal due diligence on the
Company and NGE to the extent reasonably satisfactory to the Buyers.
 
(viii)       The Buyers shall have completed their legal due diligence of the
Company and FLB to their satisfaction and received from the Company and FLB all
executed documents necessary to close the contemplated transactions.
 
(b)           INDEMNIFICATION OF BUYERS. In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Notes (and the
Conversion Securities) hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Notes (and the
Conversion Securities), and all of their officers, directors, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Buyer Indemnitees or any of them as a result of,
or arising out of, or relating to (a) any material misrepresentation made by the
Company in the Buyer Materials, (b) any material breach of any covenant,
agreement or obligation of the Company contained in this Agreement, or (c) any
cause of action, suit or claim brought or made against such Buyer Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement by any of the Buyer Indemnitees.  To the extent
that the foregoing undertaking by the Company may be unenforceable for any
reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.
 
7.           GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard exclusively in federal or state court sitting
in the New York County, New York, and expressly consent to the jurisdiction and
venue of the Supreme Court of New York, sitting in New York County and the
United States District Court for the Southern District of New York for the
adjudication of any civil action asserted pursuant to this paragraph.
 
 
19

--------------------------------------------------------------------------------

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company, to:
Nevada Gold Holdings, Inc.
 
1640 Terrace Way
 
Walnut Creek, CA 94957
 
Attention:  David Rector
 
Telephone: (925) 938-0406
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York  10022
 
Attention:   Adam S. Gottbetter, Esq.
 
Telephone:  (212) 400-6900
 
Facsimile:    (212) 400-6901

 
If to the Buyer(s), to its address and facsimile number set forth on the
signature pages affixed hereto.  Each party shall provide five (5) days’ prior
written notice to the other party of any change in address or facsimile number.
 
 
20

--------------------------------------------------------------------------------

 
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)            Survival.  Unless this Agreement is terminated under Section
9(l), the representations and warranties of the Company and the Buyer(s)
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 9, and the indemnification provisions set forth in Section 6,
shall survive the Closing for a period of two (2) years following the date on
which the Notes are repaid in full.  The Buyer(s) shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.
 
(j)            Publicity.  The Company and the Buyers shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyers, to issue any press release or other public disclosure with respect to
such transactions required under applicable securities or other laws or
regulations (the Company shall use its best efforts to consult the Buyer(s) in
connection with any such press release or other public disclosure prior to its
release and the Buyer(s) shall be provided with a copy thereof upon release
thereof).
 
(k)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)            Termination.  In the event that the Closing shall not have
occurred with respect to the Buyers on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 5 and 6 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.
 
(m)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(n)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
 
21

--------------------------------------------------------------------------------

 
 
(o)           ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money 
laundering?
 
How big is the problem 
and why is it important?
         
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.

 
What are we required to do to eliminate money laundering?
     
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
(p)           Payment of Fees to Brewer & Pritchard, P.C.  The Company shall pay
to Brewer & Pritchard, PC at Closing a fee of $3,000 as payment for legal
services rendered on behalf of Buyer, which payment will be withheld by Buyer
from the funds advanced at Closing.
 
 
22

--------------------------------------------------------------------------------

 
 
[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 
23

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 

 
COMPANY:
 
Nevada Gold Holdings, Inc.
     
By:
/s/ David Rector
 
Name:
David Rector
 
Title:
Chief Executive Officer
       
BUYERS:
     
The Buyers executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 
24

--------------------------------------------------------------------------------

 

Annex A


Securities Purchase Agreement
Buyer Counterpart Signature Page


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement
dated as of May 14, 2010 (the “Agreement”), between the undersigned, Nevada Gold
Holdings, Inc. (f/k/a Nano Holdings International, Inc.), a Nevada corporation
(the “Company”), and the other parties thereto, in or substantially in the form
furnished to the undersigned and (ii) purchase the Notes of the Company as set
forth below, hereby agrees to purchase such Notes from the Company and further
agrees to join the Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.  The undersigned specifically acknowledges having read
the representations section in the Agreement entitled “Buyer’s Representations
and Warranties,” and hereby represent that the statements contained therein are
complete and accurate with respect to the undersigned as a Buyer.


The Buyer hereby elects to purchase $50,000 Notes (to be completed by the Buyer)
under the Securities Purchase Agreement.
 

 
Name of Buyer:
     
If an entity:
     
Print Name of Entity:
     
MLF Group LLC, a New Jersey limited liability company
     
By:
  
   
Name:
   
Title:
     
If an individual:
     
Print Name:
N/A
       
Signature:
N/A
     
All Buyers:
     
Address:
8 Hop Brook Lane
 
  
Holmdel, NJ 07733
 
Telephone No.:
732-332-0440
 
Facsimile No.:
  
 
Email Address:
delpresto@comcast.net
 
Social Security Numbers / Federal I.D. Number: ___________________

 
 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
 
Amount of Subscription
 
MLF Group LLC
  $ 50,000  

 
 
 

--------------------------------------------------------------------------------

 

NEVADA GOLD HOLDINGS, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including home, furnishings and automobiles) of at least $1
million either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial _______
I am a director or executive officer of Nevada Gold Holdings, Inc. (f/k/a Nano
Holdings International, Inc.).



For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at lease one of the
criteria for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.

 
 
 

--------------------------------------------------------------------------------

 